DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 411 seen in figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 & 14-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (US 2009/0015987).
In regards to claim 1, Miura ‘987 discloses
An electrolytic capacitor comprising an electrode foil (5a or 5b – fig. 2 or 5; [0026]), wherein the electrode foil comprises at least one edge covered by an isolating material (11A-11D – fig. 2 or 5; [0026] or [0053]).  

In regards to claim 2, Miura ‘987 discloses
The electrolytic capacitor of claim 1, wherein the electrode foil is configured as an anode ([0026]).  

In regards to claim 3, Miura ‘987 discloses


In regards to claim 4, Miura ‘987 discloses
The electrolytic capacitor of claim 1, wherein the electrode foil comprises aluminum ([0025]).  

In regards to claim 5, Miura ‘987 discloses
The electrolytic capacitor of claim 1, wherein the isolating material is an electrically isolating material ([0038]).    

In regards to claim 6, Miura ‘987 discloses
The electrolytic capacitor of claim 1, wherein the isolating material is a chemically isolating material ([0038-0042]).    

In regards to claim 7, Miura ‘987 discloses
The electrolytic capacitor of claim 1, wherein the isolating material is an electrically and chemically isolating material ([0038-0042]).    
  
In regards to claim 14, Miura ‘987 discloses
A composite electrode foil for manufacturing an electrolytic capacitor, wherein the composite electrode foil comprises alternating strips of an electrode foil and an isolating material, and wherein the alternating strips are positioned along a width of the 

In regards to claim 15, Miura ‘987 discloses
The composite electrode foil of claim 14, wherein the electrode foil is configured as an anode ([0026]).    

In regards to claim 16, Miura ‘987 discloses
The composite electrode foil of claim 14, wherein the electrode foil is configured as a cathode ([0026]).   

In regards to claim 17, Miura ‘987 discloses
The composite electrode foil of claim 14, wherein the electrode foil comprises alum inurn ([0025]).    

In regards to claim 18, Miura ‘987 discloses
The composite electrode foil of claim 14, wherein the isolating material is an electrically isolating material ([0038-0042]).   

In regards to claim 19, Miura ‘987 discloses
The composite electrode foil of claim 14, wherein the isolating material is a chemically isolating material ([0038-0042]).    


The composite electrode foil of claim 14, wherein the isolating material is an electrically and chemically isolating material ([0038-0042]).   

In regards to claim 21, Miura ‘987 discloses
A method of manufacturing of a composite electrode foil for manufacturing an electrolytic capacitor, comprising: 
alternating strips of an electrode foil and an isolating material, wherein the strips are positioned along a width of the composite electrode foil at locations corresponding to a length of an inner cavity of a case of the electrolytic capacitor (fig. 1-2 & 5; [0026]).    

In regards to claim 22, Miura ‘987 discloses
The method of claim 21. , further comprising configuring the electrode foil as an anode or a cathode ([0026]).     

In regards to claim 23, Miura ‘987 discloses
The method of claim 21, wherein the electrode foil comprises aluminum ([0025]).    

In regards to claim 24, Miura ‘987 discloses
The method of claim 21, wherein the isolating material is an electrically isolating material ([0038-0042]).    

In regards to claim 25, Miura ‘987 discloses
The method of claim 21, wherein the isolating material is a chemically isolating material ([0038-0042]).   

In regards to claim 26, Miura ‘987 discloses
The method of claim 21, wherein the isolating material is an electrically and chemically isolating material ([0038-0042]).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2007042932 – fig. 1-2			JP2943290B2 – fig. 1
US 2019/0006112 – fig. 3			US 3919604 – fig. 2
US 5450279 – fig. 1				US 6678559 – fig. 11c

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848